Opinion by
Linn, J.,
Appellant was tried with Morura, the appellant in appeal No. 74, April term, 1920, ante page 22, and was with him convicted and sentenced. The cases were tried together, were argued together here on one set of paper-books and the questions are the same. For the reasons given in the opinion filed in No. 74, April term, 1920, we overrule the assignments of error on the merits. We must, however, sustain the fifteenth, complaining that the “sentence imposes an imprisonment ‘by separate and solitary confinement at hard labor in the Western Penitentiary’ when the act of assembly under which the defendant was convicted imposes the punishment only of simple imprisonment.”
Following the practice approved in Commonwealth v. Barge, 11 Pa. Superior Ct. 164, it is ordered that the sentence of the Court of Quarter Sessions of Beaver County in this case be reversed and that the record be remitted to said court, with instructions to resentence the prisoner according to law.